     Case 1:19-cv-01076-ECM-WC Document 23 Filed 08/24/20 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

CHARLES EDWARD BROWN,                          )
                                               )
     Plaintiff,                                )
                                               )
     v.                                        ) CIVIL ACT. NO. 1:19-cv-1076-ECM
                                               )
LEE PADGETT, et al.,                           )
                                               )
     Defendants.                               )

                      MEMORANDUM OPINION and ORDER

      On July 27, 2020, the Magistrate Judge entered a Recommendation (doc. 22) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, and for good cause, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice.

     A separate Final Judgment will be entered.

     Done this 24th day of August, 2020.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
